Filed:   February 22, 2010

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-7694
                           (2:08-cv-01216)


1STARR DALTON,

                 Plaintiff - Appellant,

           v.

WV PAROLE BOARD; CHRISTIE LOVE; PEGGY J. POPE; BRENDA J.
STUCKEY; JOHN DOE #1; JOHN DOE #2,

                 Defendants - Appellees.




                              O R D E R


           The court amends its opinion filed January 27, 2010,

as follows:

           On the cover sheet, the panel information is corrected

to read:   “Before NIEMEYER, KING, and DAVIS, Circuit Judges.”



                                      For the Court – By Direction

                                             /s/ Patricia S. Connor
                                                       Clerk
                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-7694


1STARR DALTON,

                 Plaintiff - Appellant,

          v.

WV PAROLE BOARD; CHRISTIE LOVE; PEGGY J. POPE; BRENDA J.
STUCKEY; JOHN DOE #1; JOHN DOE #2,

                 Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:08-cv-01216)


Submitted:   January 19, 2010              Decided:   January 27, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


1Starr Dalton, Appellant Pro Se. Christopher James Sears,
SHUMAN, MCCUSKEY & SLICER, PLLC, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               1Starr       Dalton     appeals       the    district     court’s       order

accepting the recommendation of the magistrate judge and denying

relief    on    his     42    U.S.C.    § 1983       (2006)     complaint.        We    have

reviewed the record and find no reversible error.                          Accordingly,

we   affirm      for    the        reasons     stated      by   the    district    court.

Dalton v.      W.     Va.    Parole     Bd.,       No.   2:08-cv-01216     (S.D.W.       Va.

Aug. 25,    2009).           We    dispense    with      oral   argument    because      the

facts    and    legal       contentions       are    adequately       presented    in    the

materials      before        the    court    and     argument    would     not    aid    the

decisional process.

                                                                                  AFFIRMED




                                               2